DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 Response to Amendment
Claims 1-9 and 11-19 are pending. Claims 10 and 20 have been withdrawn.
Response to Arguments
Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. (US7830897B1) in view of Hamlin et al. (US20040212610A1), Applicant’s arguments are moot. In view of the amended claim language and after further search and consideration, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum in view of Hamlin and Martini (US20150244822A1).
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. (US7830897B1) in view of Hamlin et al. (US20040212610A1) and Martini (US20150244822A1).
Regarding claim 1, Tannenbaum discloses an equipment detection system, comprising ([col 4 lines 6-9, 56-57; col 6 lines 46-47] shows the process 501 determines if a user's device is attached at a specific location such as within an aircraft or classroom; [col 3 lines 1-9] shows control unit 12 detects a user sitting in row 2, seat A would dock his/her PC (or other communicating device) into docking terminal 2A (on the back of seat 1A); [col 6 lines 44-49] shows while in the foregoing discussion the examples that were used were physically confined spaces, such as within an aircraft or classroom, the same principals can be applied to an occupant's physical location on a temporary basis within that space, e.g. in a meeting room or a shared office area): 
a processor, configured to detect a connection to an external device [docking terminal] (Fig 1-2 and [col 2 lines 52-53] show each seat is associated with a docking station; Fig 1 and [col 5 lines 7-8] show the user's device connected to docking station 1A would have network location 1A at seat 1A); 
the processor obtains user information from a local host, and generates a data structure [Chart 30] according to the device information and the user information ([col 4 lines 10-11, 56-64] shows the data structure in Chart 30 (Fig 3A) displays the device name, which could be the user's name as obtained from home office records, in conjunction with the seat assignment; process 502 also extracts from the device any specific information that is available about the device or about the user to help identify the user and the user and the user's preferences); 
wherein the processor is included in the local host ([col 3 lines 33-34] shows control 12 contains processor 12-2); 
a communication module [network bus], configured to transmit the data structure and receive status information; wherein the status information includes a placement space [seat locations] corresponding to the external device or status [docked] of the external device; wherein the status information is associated with the data structure ([col 3 line 46] shows the backbone network bus for communication purposes; [col 4 line 15] shows which users have devices docked in their respective seat locations; Figs 3A-3B and [col 3 lines 37-38] show the data structure in Chart 30 displays that user communicating device 220 is shown docked in terminal 1A at seat 1A); and 
a display module, configured to display the status information ([col 4 lines 10-11, 56-64] shows the device name, which could be the user's name as obtained from home office records, is displayed in conjunction with the seat assignment);
wherein the device information related to the external device placed in the placement space is recorded in advance using a correspondence table ([col 3 lines 9-11] shows docking terminal 2A (on the back of seat 1A) would be assigned the network address of 2A; [col 4 lines 2-9] shows the address assignment information can be contained in remote databases such as home office reservation systems);
wherein the placement space is a on a temporary basis within a confined space ([col 4 lines 2-9] shows the address assignment information can be contained in remote databases such as home office reservation systems; [col 6 lines 44-49] shows while in the foregoing discussion the examples that were used were physically confined spaces, such as within an aircraft or classroom, the same principals can be applied to an occupant's physical location on a temporary basis within that space.)

Tannenbaum fails to teach the processor enumerates device information about the external device; and the placement space is a meeting room or a shared office area.
However, Hamlin discloses the processor enumerates device information about the external device (para [0003] shows the docking station's external display, which is generally larger than the portable computer's integral display, is desirable for everyday office use; para [0047] shows the display or displays are changed during a hot docking event when the portable computer is docked to the office docking station; the IHS (information handling system (IHS) such as a portable computer) to re-enumerate PCI expansion bus 160 to determine which devices are now coupled to the IHS after it has been hot docked with a docking station. Then the video driver performs EDID detection on the attached display or displays as per block 920.)
The docking station in specific locations such as within a room in Tannenbaum ([col 6 lines 45-52]) is mapped to the docking station in an office in Hamlin (para [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tannenbaum with the teaching of Hamlin in order to detect the attached display or displays during a hot docking event (Hamlin; para [0047]).

Tannenbaum-Hamlin-Martini as combined discloses the placement space is a on a temporary basis within a confined space (Tannenbaum; [col 6 lines 44-49]]) but fails to explicitly teach the placement space is a meeting room or a shared office area.
However, Martini discloses the placement space is a meeting room or a shared office area (para [0022] shows an access control server on the network may determine whether the client device is located in a conference room, based on the network connection point to which the client device connects.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tannenbaum-Hamlin with the teaching of Martini in order to apply a network usage policy to the client device based on the determined location (Martini; para [0022]).

Regarding claim 2, Tannenbaum-Hamlin-Martini as applied to claim 1 discloses: 
a server, configured to obtain the data structure, query the placement space corresponding to the device information in the data structure from the correspondence table, mark the placement space or the status of the external device according to the data structure, and generate the status information (Tannenbaum; [col 3 lines 33-38] shows control 12 queries tables in Figs 3A-3B to determine that user communicating device 220 is shown docked in terminal 1A at seat 1A; [col 4 lines 10-11, 56-64] shows the device name, which could be the user's name as obtained from home office records, is displayed in conjunction with the seat assignment.)

Regarding claim 3, Tannenbaum-Hamlin-Martini as applied to claim 1 discloses the user information includes a hardware identification code and a user name of the local host (Tannenbaum; Figs 3A-3B and [col 3 lines 37-38] show user communicating device identification code 220; [col 4 lines 10-11] shows user’s name), 
the processor generates the data structure according to the hardware identification code, the user name and the device information (Figs 3A-3B), 
the communication module transmits the data structure to a server; according to the hardware identification code, the user name and the device information in the data structure, the server marks the status of the external device as an in-use state or marks the placement space corresponding to the external device as occupied space, and generates the status information (Tannenbaum; [col 3 lines 48-49] shows the user has opted to use a mounted screen, such as screen 22, associated with seat 2B for viewing video; [col 4 lines 14-15] shows which users have devices docked in their respective seat locations.)

Regarding claim 4, Tannenbaum-Hamlin-Martini as applied to claim 1 discloses the device information is screen information, the screen information includes a screen identification code (Tannenbaum; [col 4 line 41] shows screen 222 (seat 2A)), 
the communication module transmits the data structure to a server, the server queries the placement space corresponding to the screen identification code from the correspondence table, and marks the placement space as occupied space or marks the status of the external device corresponding to the screen information as an in-use state, and generates the status information (Tannenbaum; [col 3 lines 48-49] shows the user has opted to use a mounted screen, such as screen 22, associated with seat 2B for viewing video; [col 4 lines 14-15] shows which users have devices docked in their respective seat locations.)

Regarding claim 5, Tannenbaum-Hamlin-Martini as applied to claim 1 discloses the device information is screen information, and the screen information includes a plurality of screen identification codes (Tannenbaum; [col 4 lines 33-34] shows display 220 (at seat 1A) and display 221 (at seat 1B) each shows a split screen), 
the communication module transmits the data structure to a server, the server queries the placement space corresponding to the plurality of screen identification codes from the correspondence table, and marks the placement space as occupied space, the server marks the status of corresponding multiple screens as a usage status according to the plurality of screen identification codes, and generates the status information (Tannenbaum; [col 3 lines 48-49] shows the user has opted to use a mounted screen, such as screen 22, associated with seat 2B for viewing video; [col 4 lines 14-15] shows which users have devices docked in their respective seat locations.)

Regarding claim 6, Tannenbaum-Hamlin-Martini as applied to claim 5 discloses the processor monitors the usage status of the screens in a screen wall through the status information, the usage status of each of the screens comprises whether the screen is the main screen, a screen placement angle, a screen identification code in use, or the user information (Tannenbaum; [col 3 lines 48-49] shows the user has opted to use a mounted screen, such as screen 22, associated with seat 2B for viewing video; [col 4 lines 9-14] shows a data display shows which users have devices docked in their respective seat locations; [col 4 lines 33-34] shows display 220 (at seat 1A) and display 221 (at seat 1B) each shows a split screen.)

Regarding claim 7, Tannenbaum-Hamlin-Martini as applied to claim 1 discloses the device information is docking device information, the docking device information comprises a docking device identification code (Tannenbaum; [col 3 lines 33-38] shows control 12 queries tables in Figs 3A-3B to determine that user communicating device 220 is shown docked in docking terminal 1A at seat 1A),
the communication module transmits the data structure to a server, the server queries the placement space corresponding to the docking device identification code from the correspondence table, and marks the placement space as occupied space, and generates the status information (Tannenbaum; [col 4 lines 14-15] shows which users have devices docked in their respective seat locations.)

Regarding claim 8, Tannenbaum-Hamlin-Martini as applied to claim 1 discloses the external device is a docking device, the device information is docking device information, the docking device information comprises an expansion port occupation status (Tannenbaum; [col 3 lines 33-55] shows control 12 queries tables in Figs 3A-3B to determine that user communicating device 220 is shown docked in terminal 1A at seat 1A; screen 22 can be connected to expansion port part of the docking station), 
the communication module transmits the data structure to a server, the server marks the state of the docking device as an in-use state according to the expansion port occupation status, and generates the status information (Tannenbaum; [col 4 lines 14-15] shows which users have devices docked in their respective seat locations.)

Regarding claim 9, Tannenbaum-Hamlin-Martini as applied to claim 1 discloses the status information comprises the status corresponding to the external device, hardware identification code in the data structure, user name, usage status of the external device, occupied space, a plurality of status indications on multiple screens, whether or not it is the main screen, an expansion port occupation status, a plurality of placement angles of these screens, or a docking device identification code (Tannenbaum; [col 3 lines 33-55] shows control 12 queries tables in Figs 3A-3B to determine that user communicating device 220 is shown docked in terminal 1A at seat 1A; screen 22 can be connected to expansion port part of the docking station; [col 4 lines 14-15] shows which users have devices docked in their respective seat locations; [col 4 lines 10-11] shows user’s name; [col 4 lines 33-34] shows display 220 (at seat 1A) and display 221 (at seat 1B) each shows a split screen.)

Regarding claims 11-19, claims 11-19 are directed to an equipment detection method. These equipment detection method claims required limitations that are similar to those recited in the equipment detection system claims 1-9 to carry out the method steps.  And since the references of Tannenbaum and Hamlin combined teach the system that carries out the method including limitations required to carry out the method steps, therefore method claims 11-19 would have also been obvious in view of the structures disclosed in Tannenbaum and Hamlin combined.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442